                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

RAYMOND R. ROSEBORO,

         Plaintiff,

v.                              Civil Action No. 2:17-cv-02055

WARDEN, USP ATWATER,

         Defendant.


                  MEMORANDUM OPINION AND ORDER

         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Cheryl A.

Eifert, entered February 15, 2019; and the magistrate judge

having recommended that the movant’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 be transferred to the

United States District Court for the District of Columbia

pursuant to 28 U.S.C. § 1404(a), that this action be dismissed,

without prejudice, and removed from the docket of the court, and

that the court deny respondent’s motion to dismiss as moot; and

no objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted insofar as the magistrate judge

recommends that the movant’s petition for a writ of habeas
corpus be transferred to the United States District Court for

the District of Columbia.


         Accordingly, it is ORDERED that the movant’s petition

for a writ of habeas corpus be, and hereby is, transferred to

the United States District Court for the District of Columbia.


         The Clerk is directed to forward copies of this

written opinion and order to the petitioner, all counsel of

record, and the United States Magistrate Judge.


                      ENTER: April 18, 2019




                                2
